Title: To James Madison from James Maury, 20 April 1812
From: Maury, James
To: Madison, James


Dear Sir,
Liverpool 20th April 1812
I am requested by Mr Joy to forward the inclosed.
I wish there was a better prospect than now presents for amicable adjustment between our country & this. It daily appears more & more the determination of administration to continue the orders in council; yet petitions for their revocation increase; as do the prices of Grain & other articles of food, which, adding to the distresses of manufacturers, has occasioned serious riots in many parts of this country. Good wheat is worth 20/. ⅌ 70 ℔ &, expected to be higher.
I pray you to accept my assurances of the high esteem & respect with which I have the honour to be your obliged friend & Sevt
James Maury
